Citation Nr: 0730550	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  00-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for frostbite of the 
feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, including headaches.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's friend


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  The veteran also had active duty for training 
(ACDUTRA) from July 1972 to August 1972.  The veteran also 
served in the Arkansas Army National Guard which involved 
several periods of active duty for training, including annual 
field training in August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for service 
connection for frostbite of the feet, right and left knee 
disorders, residuals of a head injury, including headaches, a 
neck disorder, a back disorder, and a left eye disorder, and 
denied his claims for service connection for fibromyalgia, 
bilateral hearing loss, and tinnitus.  

In April 2002, the veteran testified before the Board at 
hearing that was held at the RO. 

The claims were remanded for additional development in July 
2003, April 2004 and May 2007. 

In July 2007, the veteran testified before the undersigned at 
videoconference hearing.  The hearing transcript is of 
record.

The issues of entitlement to service connection for frostbite 
of the feet, entitlement to service connection for a right 
knee disorder, entitlement to service connection for a left 
knee disorder, entitlement to service connection for 
residuals of a head injury, including headaches, entitlement 
to service connection for a neck disorder,  entitlement to 
service connection for a back disorder, entitlement to left 
eye disorder, entitlement to service connection for 
fibromyalgia and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final April 1983 rating decision, the RO denied 
entitlement to service connection for frostbite of the feet; 
this decision is final.

2.  Evidence received since the April 1983 rating decision is 
so significant that it must be considered in order to fairly 
adjudicate the claim of entitlement to service connection for 
frostbite of the feet.

3.  In a final April 1983 rating decision, the RO denied 
entitlement to service connection for a right knee disorder; 
this decision is final.

4.  Evidence received since the April 1983 rating decision 
raises is so significant that it must be considered in order 
to fairly adjudicate the claim of entitlement to service 
connection for a right knee disorder.

5.  In a final September 1983 rating decision, the RO denied 
entitlement to service connection for a left knee disorder; 
this decision is final.

6.  Evidence received since the September 1983 rating 
decision is so significant that it must be considered in 
order to fairly adjudicate the claim of entitlement to 
service connection for a left knee disorder.

7.  In a final November 1984 rating decision, the RO denied 
entitlement to service connection for a head injury, 
including headaches; this decision is final.

8.  Evidence received since the November 1984 rating decision 
raises is so significant that it must be considered in order 
to fairly adjudicate the claim of entitlement to service 
connection for a head injury, including headaches.

9.  In a final November 1984 rating decision, the RO denied 
entitlement to service connection for a neck disorder; this 
decision is final.

10.  Evidence received since the November 1984 rating 
decision raises is so significant that it must be considered 
in order to fairly adjudicate the claim of entitlement to 
service connection for a neck disorder.

11.  In a final November 1984 rating decision, the RO denied 
entitlement to service connection for a back disorder; this 
decision is final.

12.  Evidence received since the November 1984 rating 
decision is so significant that it must be considered in 
order to fairly adjudicate the claim of entitlement to 
service connection for a back disorder.

13.  In a final June 1998 rating decision, the RO denied 
entitlement to service connection for a left eye disorder; 
this decision is final.

14.  Evidence received since the June 1998 rating decision is 
so significant that it must be considered in order to fairly 
adjudicate the claim of entitlement to service connection for 
a left eye disorder.

15.  Current hearing loss has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The April 1983 rating decision, which denied entitlement 
to service connection for frostbite of the feet, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1983 rating decision is 
new and material and the claim of entitlement to service 
connection for frostbite of the feet is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The April 1983 rating decision, which denied entitlement 
to service connection for a right knee disorder, is final.  
38 U.S.C.A. § 7105(c).

4.  Evidence received since the April 1983 rating decision is 
new and material and the claim of entitlement to service 
connection for a right knee disorder is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105; 38 C.F.R. § 3.156.

5.  The September 1983 rating decision, which denied 
entitlement to service connection for a left knee disorder, 
is final.  38 U.S.C.A. § 7105(c).

6.  Evidence received since the September 1983 rating 
decision is new and material and the claim of entitlement to 
service connection for a left knee disorder is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105; 38 C.F.R. § 3.156.

7.  The November 1984 rating decision, which denied 
entitlement to service connection for a head injury, 
including headaches, is final.  38 U.S.C.A. § 7105(c).



8.  Evidence received since the November 1984 rating decision 
is new and material and the claim of entitlement to service 
connection for a head injury, including headaches is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105; 38 C.F.R. 
§ 3.156.

9.  The November 1984 rating decision, which denied 
entitlement to service connection for a neck disorder, is 
final.  38 U.S.C.A. § 7105(c).

10.  Evidence received since the November 1984 rating 
decision is new and material and the claim of entitlement to 
service connection for a neck disorder is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105; 38 C.F.R. § 3.156.

11.  The November 1984 rating decision, which denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105(c).

12.  Evidence received since the November 1984 rating 
decision is new and material and the claim of entitlement to 
service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105; 38 C.F.R. § 3.156.

13.  The June 1998 rating decision, which denied entitlement 
to service connection for a left eye disorder, is final.  38 
U.S.C.A. § 7105(c).

14.  Evidence received since the June 1998 rating decision is 
new and material and the claim of entitlement to service 
connection for a left eye disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105; 38 C.F.R. § 3.156.

15.  Bilateral hearing loss was not incurred in, or 
aggravated during the veteran's period of active service or 
ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issues of whether new and material evidence has 
been submitted to reopen claims for entitlement to service 
connection for frostbite of the feet, a right knee disorder, 
a left knee disorder, residuals of a head injury, including 
headaches; a neck disorder, a back disorder and a left eye 
disorder, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claims, further assistance is unnecessary to 
aid the veteran in substantiating his claims.

Regarding the veteran's claim for entitlement to service 
connection for service connection for hearing loss, proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated March 2005, the Agency of Original 
Jurisdiction (AOJ) informed the veteran of the medical and 
other evidence needed to substantiate his claim for service 
connection, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter also informed the veteran that he was to 
submit any additional information that was relevant to his 
appeal.  This notice served to tell him to submit relevant 
records in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability;( 4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for service connection for 
fibromyalgia, the first three elements of Dingess notice are 
satisfied by the March 2005 letter.  However, the veteran did 
not receive notice on the rating or effective date elements.  
He is not prejudiced by the absence of such notice because 
the claim is being denied and no effective date or rating is 
being set.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

There was a timing deficiency with the March 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  At his July 2007 
hearing, the veteran was provided with an additional 30 days 
to submit additional information.  

The veteran also underwent a VA examination in July 2003.

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  U.S.C.A. §5103A(a)(2) 
(West 2002).


Applicable laws and regulations to reopen claims for service 
connection.

For claims to reopen submitted prior to August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 



I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for frostbite of the 
feet.

An April 1983 rating decision denied service connection for 
frostbite of the feet on the basis that there were no 
residuals of frostbite of the feet shown by the evidence of 
record.  The veteran did not appeal the April 1983 rating 
decision within a year, and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for frostbite of the feet.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in July 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the April 1983 rating 
decision. 

Evidence received since the April 1983 rating decision 
includes a July 2003 VA examination.  The diagnosis was 
status post cold injury to both feet manifested mainly by the 
thickening of the toenails of the great toes bilaterally.

The July 2003 VA examination suggests a current diagnosis of 
residuals of frostbite of the feet.  Therefore, new and 
material evidence has been submitted and the claim for 
service connection for frostbite of the feet is reopened.   

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

An April 1983 rating decision denied service connection for a 
right knee disorder on the basis that the veteran's right 
knee injury occurred subsequent to service.  The veteran did 
not appeal the April 1983 rating decision within a year, and 
it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a right knee disorder.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in July 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the April 1983 rating 
decision. 

Evidence received since the April 1983 rating decision 
includes medical and service records related to an August 
1984 incident where the veteran injured his right knee during 
Annual Field Training as a member of the Arkansas Army 
National Guard.  

The records relating to the August 1984 incident suggest the 
possibility that a current right knee disability might have 
also been injured during ACDUTRA.  Therefore, new and 
material evidence has been submitted and the claim for 
service connection for a right knee disorder is reopened.   

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

A September 1983 rating decision denied service connection 
for a left knee disorder on the basis that there was no 
injury of the knee shown by the evidence of record.  The 
veteran did not appeal the September 1983 rating decision 
within a year, and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a disorder of the left knee.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in July 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the September 1983 
rating decision. 

Evidence received since the September 1983 rating decision 
includes a July 1977 treatment note from Dr. Terry Green.  
Dr. Green stated that the veteran had recurrent left knee 
pain that was probably chondromalacia.  Additionally, the 
July 2003 VA examiner stated that the veteran presented with 
complaints of left knee pain.

The July 1977 treatment report and July 2003 VA examination 
suggest a current left knee disability.  Therefore, new and 
material evidence has been submitted and the claim for 
service connection for a disorder of the left knee is 
reopened.   


IV.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, including headaches.

A November 1984 rating decision denied service connection for 
a head injury, including headaches on the basis that the 
veteran's head injury in August 1984 was acute.  The veteran 
did not appeal the November 1984 rating decision within a 
year, and it is final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a head injury, including headaches.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in June 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the November 1984 
rating decision. 

Evidence received since the November 1984 rating decision 
includes a March 1999 treatment note from the treating doctor 
at the Central Arkansas VA Medical Center (VAMC).  The 
diagnosis was headaches and possible tension headaches.  

The March 1999 treatment report suggests a current head 
injury, including headaches.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a head injury, including headaches is 
reopened.   

V.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.

A November 1984 rating decision denied service connection for 
a neck disorder on the basis that there was no neck disorder 
shown by the evidence of record.  The veteran did not appeal 
the November 1984 rating decision within a year, and it is 
final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a neck disorder.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in June 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the November 1984 
rating decision. 

Evidence received since the November 1984 rating decision 
includes a March 1999 treatment note from the treating doctor 
at the Central Arkansas VAMC.  The doctor stated that the 
veteran had neck muscle pain.  Additionally, in February 2000 
the veteran presented to the Central Arkansas VAMC with neck 
pain that had been ongoing for 15-18 years since an accident 
in August 1984.  

The March 1999 and February 2000 treatment notes suggest a 
current neck disability.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a neck disorder is reopened.   



VI.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

A November 1984 rating decision denied service connection for 
a back disorder on the basis that there was no back disorder 
shown by the evidence of record.  The veteran did not appeal 
the November 1984 rating decision within a year, and it is 
final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in June 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the November 1984 
rating decision. 

Evidence received since the November 1984 rating decision 
includes an August 2004 MRI from the Central Arkansas VAMC.  
The MRI of the lumbar spine demonstrated a mild diffuse 
posterior disk bulge and mild right foraminal narrowing due 
to spondylosis.  

The August 2004 MRI suggests a current back disability.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for a back disorder is 
reopened.   

VII.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

A June 1988 rating decision denied service connection for a 
left eye disorder on the basis that there was no left eye 
injury shown by the evidence of record.  The veteran did not 
appeal the June 1988 rating decision within a year, and it is 
final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a left eye disorder.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in June 1999.

The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the June 1998 rating 
decision. 

Evidence received since the June 1998 rating decision 
includes a September 2002 treatment note from the Central 
Arkansas VAMC Eye Clinic where the veteran presented with 
complaints of blurred vision.  The diagnosis was presbyopia.  

The September 2004 treatment note suggests a current left eye 
disability.  Therefore, new and material evidence has been 
submitted and the claim for service connection for a left eye 
disorder is reopened.   

VIII.  Entitlement to service connection.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the July 2003 VA examination, the veteran's auditory 
thresholds were all below those specified in 38 C.F.R. 
§ 3.385; and his speech recognition scores were above the 
percentages specified in that regulation.  

While the veteran is competent to testify that he has current 
hearing loss, he is not competent to say that the hearing 
loss meets the thresholds specified in 38 C.F.R. § 3.385.  
There is no other evidence that the veteran has current 
hearing loss that meets the requirements of 38 C.F.R. 
§ 3.385.

Inasmuch as there is no competent evidence of current hearing 
loss disability as defined in the regulation, the weight of 
the evidence is against the claim and it is denied.

Tinnitus

Regarding his tinnitus claim, the veteran has testified that 
he experienced in-service noise exposure.  The veteran 
reported at his August 2003 VA examination and at his July 
2007 hearing that he had ringing in his ears from service and 
had experienced that symptom ever since. 

The veteran underwent a VA examination in July 2003.  The 
diagnosis was bilateral constant tinnitus.  In August 2003, a 
VA audiological examiner concluded that while the veteran 
reported ringing in his right ear, it was more likely that he 
was describing commonly occurring "head noise" rather than 
tinnitus.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element (in 
service injury or disease and a link between current 
disability and service) is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The veteran is competent to testify, as he has, that he noted 
tinnitus in service and has had a continuity of 
symptomatology since.  There is essentially no competent 
evidence to contradict the veteran's testimony.  

There are conflicting opinions on whether the veteran has 
current tinnitus.  As these opinions are in relative 
equipoise, reasonable doubt is resolved in his favor and the 
existence of a current disability is established.  
38 U.S.C.A. § 5107(b).  Because the elements required for the 
grant of service connection are all established, the claim is 
granted.
























							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for frostbite of the feet.

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disorder.

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disorder.

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a head injury, 
including headaches.

New and material evidence has been submitted to reopen the 
claim for service connection for a neck disorder.

New and material evidence has been submitted to reopen the 
claim for service connection for a back disorder.

New and material evidence has been submitted to reopen the 
claim for service connection for a left eye disorder.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the issue of entitlement to service connection for 
frostbite of the feet , the veteran has a current diagnosis 
of status post cold injury to both feet manifested mainly by 
the thickening of the toenails of the great toes bilaterally.  
He contends that his current foot problems are residuals of a 
cold injury in service in November 1974 and that he has had 
problems since then. 

A veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the current 
condition is related to service.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).  In this case there is a current 
diagnosis of a residuals frostbite disability and the veteran 
reported a continuity of symptomatology at his February 2007 
hearing.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current thickening of the great toes 
bilaterally and service.

Regarding the issue of entitlement to service connection for 
a right knee disorder, the veteran has a current diagnosis of 
degenerative changes with subchondral systic change in the 
proximal tibia.  The veteran claims that he sprained his 
right knee in basic training because he was favoring his left 
knee. 

The veteran underwent a VA examination in April 1983 for an 
evaluation of his right knee.  The VA examiner noted that the 
veteran injured his right knee subsequent to his active duty.  
However, the Board again notes after the April 1983 
examination, the veteran served in the Arkansas Army National 
Guard which involved several periods of active duty for 
training, including Annual Field Training in August 1984 
where an injury occurred.  Thus, the RO should schedule the 
veteran for a VA examination to determine the nature, extent, 
and etiology of a right knee disability, to include 
consideration of the August 1984 injury. 

The Board also notes that the veteran has a current diagnosis 
of degenerative joint disease of the right knee.  However, 
when readjudicating the claim, the agency of original 
jurisdiction (AOJ) must be mindful that presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
supra; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995) 
(Holding in substance that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131, and to 
establish status as "veteran" based on ACDUTRA, a claimant 
must establish that he was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period.  Additionally, consideration under 38 
C.F.R. §§ 3.307, 3.309, including presumption of sound 
condition and presumption of aggravation of a chronic 
preexisting disease (See 67 Fed. Reg. 67792-67793 (November 
7, 2002), is not for application in this appeal.  See 
Paulson, 7 Vet. App. at 470.

Regarding entitlement to service connection for a left knee 
disorder, at his July 2007 hearing, the veteran stated that 
he had a left knee injury prior to his basic training.  His 
July 1972 induction examination also indicated that he had a 
previous football injury.  

To date, there is no opinion as to the etiology of any 
current left knee disorder or whether any pre-existing left 
knee condition was aggravated beyond its natural progression 
during service.  See, 38 U.S.C.A. § 1153 (West 2002) 
(providing that a pre- existing disease or injury will be 
considered to have been aggravated by active service where 
there is an increase in disability during service absent a 
finding that the increase was due to the natural progress of 
the disease).  Thus, the RO should schedule the veteran for a 
VA examination to determine the nature, extent, and etiology 
of any current left knee injury, to include whether any pre-
existing condition underwent a permanent worsening during 
service beyond its natural progression.

Additionally, the veteran has consistently stated that he 
still experiences pain in the left knee.  This statement can 
be read as reporting a continuity of symptomatology since 
service.  Such a statement serves to trigger VA's obligation 
to afford the veteran an examination.  Duenas v. Principi, 18 
Vet. App. 512 (2004).

Regarding entitlement to service connection for residuals of 
a head injury, including headaches, the veteran has a current 
diagnosis of headaches and possible tension headaches.  He 
contends that his headache problems are residuals of his 
incident in August 1984 and that he has had problems since 
then. 

In this case there is a current diagnosis of headaches and 
the veteran reported a continuity of symptomatology at his 
February 2007 hearing.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current headaches and service.

Regarding the veteran's claim for entitlement to service 
connection for a neck injury, in February 2000 the veteran 
presented to the VAMC with neck pain that had been ongoing 
for 15-18 years since his accident in August 1984.  

A veteran's report of a continuity of symptomatology can 
serve to trigger VA's duty to provide an examination.  Duenas 
v. Principi, supra;  Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between a claimed current neck disability and 
service.

Regarding the veteran's claim for service connection for a 
back disorder, the veteran has a current diagnosis of mild 
diffuse posterior disk bulge and mild right foraminal 
narrowing due to spondylosis.  He contends that his current 
back problems are residuals of his injury in August 1984 and 
that he has had problems since then. 

In this case there is a current diagnosis of mild diffuse 
posterior disk bulge and mild right foraminal narrowing due 
to spondylosis and the veteran reported a continuity of 
symptomatology at his February 2007 hearing.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current back disability and service.

Regarding the issue of entitlement to service connection for 
a left eye disorder, the veteran has a current diagnosis of 
presbyopia.  He contends that his current left eye problems 
are residuals of his injury in August 1984 and that he has 
had problems since then. 

In this case there is a current diagnosis of presbyopia and 
the veteran reported a continuity of symptomatology at his 
February 2007 hearing.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current left eye disability and 
service.

Regarding the veteran's hearing loss claim, at his July 2007 
hearing, the veteran reported a continuity of hearing loss 
since noise exposure in service.  He is competent to report 
in-service noise exposure and a continuity of symptomatology.  
Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, supra. The veteran previously underwent 
a VA examination in August 2003.  The VA examiner concluded 
that the veteran had normal hearing except for mild 
sensorineural hearing loss in his right ear at 6000 Hertz 
(Hz).  However, the VA examiner did not give an etiology 
regarding the veteran's hearing loss disability.  An 
examination is needed to determine whether he has current 
hearing loss related to service. 

In June 1989, the veteran presented with complaints of pain 
all over since August of 1984 when he was on active duty and 
a tree fell on his head.  Since this incident, the veteran 
reported having lower back pain, his fingers felt dry and 
cold, his knees were swollen and his shoulders hurt.  The 
diagnosis was fibromyalgia.  Although the July 2003 
examination yielded an opinion that fibromyalgia was not due 
to a cold injury in service, there is no medical opinion as 
to the relationship between current fibromyalgia and the 
August 1984 injury.  The June 1989 record suggests that there 
may be such a relationship, but does not provide a clear-cut 
opinion, and it does not appear that the relevant records 
were considered.  Accordingly, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
vascular or other appropriate examination 
to determine whether the veteran has any 
current disability attributable to 
frostbite of the feet in service.  The 
examiner should review the claims folder.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has a current disease or 
disability as the result of frostbite in 
service.  The examiner should also 
provide a rationale for all opinions. 

2.  Schedule the veteran for a VA 
examination for the right knee.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide an opinion as to whether 
the veteran has a current right knee 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any right knee 
disability began in service or is 
otherwise the result of a disease or 
injury in service, to include the August 
1984 incident while the veteran had 
ACDUTRA.

3.  Schedule the veteran for a VA 
examination for the left knee.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide an opinion as to whether 
the veteran has a current left knee 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any left knee 
disability began in service or is 
otherwise the result of a disease or 
injury in service.

Additionally, the examiner should address 
whether a preexisting left knee 
disability was aggravated by an in-
service incident.

4.  Schedule the veteran for a VA 
examination for his residuals of a head 
injury, including headaches.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide an opinion as to whether 
the veteran has a current residuals of a 
head injury, including headaches 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
residuals of a head injury began in 
service or is otherwise the result of a 
disease or injury in service, to include 
the August 1984 incident while the 
veteran had ACDUTRA.

5.  Schedule the veteran for a VA 
examination for his claimed neck 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether the veteran has a current neck 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any neck 
disability began in service or is 
otherwise the result of a disease or 
injury in service.

6.  Schedule the veteran for a VA 
examination for his claimed back 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether the veteran has a current back 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any back 
disability began in service or is 
otherwise the result of a disease or 
injury in service.

7.  Schedule the veteran for a VA eye 
examination for his claimed left eye 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether the veteran has a current left 
eye disability and, if so, whether it is 
at least as likely as not (50 percent 
probability or more) that any left eye 
disability began in service or is 
otherwise the result of a disease or 
injury in service.

8.  Schedule the veteran for a VA eye 
examination for fibromyalgia.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide an opinion as to whether 
the veteran has current fibromyalgia and, 
if so, whether it is at least as likely 
as not (50 percent probability or more) 
that any left eye disability began in 
service or is otherwise the result of a 
disease or injury in service.

9.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


